 

THIRD LOAN MODIFICATION AGREEMENT

 

This Third Loan Modification Agreement (this “Loan Modification Agreement”) is
entered into as of October 3, 2014, by and between SILICON VALLEY BANK, a
California corporation, with its principal place of business at 3003 Tasman
Drive, Santa Clara, California 95054 and with a loan production office located
at 275 Grove Street, Suite 2-200, Newton, Massachusetts 02466 (“Bank”) and
BRIGHTCOVE INC., a Delaware corporation with its principal place of business at
290 Congress Street, Boston, Massachusetts 02210 (“Borrower”).

 

1. DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of March 30, 2011,
evidenced by, among other documents, a certain Loan and Security Agreement dated
as of March 30, 2011, between Borrower and Bank, as amended by a certain First
Loan Modification Agreement dated as of June 24, 2011, and as further amended by
a certain Second Loan Modification Agreement dated as of April 29, 2013 (as
amended, the “Loan Agreement”). Capitalized terms used but not otherwise defined
herein shall have the same meaning as in the Loan Agreement.

 

2. DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by the
Collateral as described in the Loan Agreement (together with any other
collateral security granted to Bank, the “Security Documents”). Hereinafter, the
Security Documents, together with all other documents evidencing or securing the
Obligations shall be referred to as the “Existing Loan Documents”.

 

3. DESCRIPTION OF CHANGE IN TERMS.

 

A.Modifications to Loan Agreement.

 

1The Loan Agreement shall be amended by deleting the following text, appearing
in Section 2.1.1(b)(i) thereof:

 

“In addition and notwithstanding the foregoing, (A) the aggregate amount of
Advances outstanding at any time may not exceed Ten Million Dollars
($10,000,000.00), and (B) while Borrower is Streamline Facility Eligible, the
aggregate amount of Advances outstanding hereunder may not exceed at any time
the Availability Amount.”

 

and inserting in lieu thereof the following:

 

“In addition and notwithstanding the foregoing, (A) the aggregate amount of
Advances outstanding at any time may not exceed the Maximum Availability Amount,
and (B) while Borrower is Streamline Facility Eligible, the aggregate amount of
Advances outstanding hereunder may not exceed at any time the Availability
Amount.”

 

2The Loan Agreement shall be amended by deleting the following, appearing as
Section 2.8 thereof:

 

“ 2.8 Deductions. Bank may deduct fees, Bank Expenses, Finance Charges, Advances
which become due pursuant to Section 2.11 of this Agreement, and other amounts
due pursuant to this Agreement from any Credit Extensions made or Collections
received by Bank.”

 



1

 

 

and inserting in lieu thereof the following:

 

“ 2.8 Deductions. Bank may deduct fees, Bank Expenses, Finance Charges, Unused
Line Fees, Advances which become due pursuant to Section 2.11 of this Agreement,
and other amounts due pursuant to this Agreement from any Credit Extensions made
or Collections received by Bank.”

 

3The Loan Agreement shall be amended by deleting the following text, appearing
in Section 2.11.2 thereof:

 

“The demand may, at Bank’s option, include any and all Credit Extensions, and
all accrued Finance Charges, interest, Collateral Handling Fees, any Final
Payment, Bank Expenses and any other Obligations.”

 

and inserting in lieu thereof the following:

 

“The demand may, at Bank’s option, include any and all Credit Extensions, and
all accrued Finance Charges, interest, Collateral Handling Fees, any Final
Payment, Unused Line Fees, Bank Expenses and any other Obligations.”

 

4The Loan Agreement shall be amended by inserting the following new Section
2.13, appearing immediately after Section 2.12 thereof:

 

“ 2.13 Unused Line Fee. A fee (the “Unused Line Fee”), payable quarterly on the
first (1st) day of each calendar quarter, in arrears, on a calendar year basis,
in an amount equal to one-quarter of one percent (0.25%) per annum of the
average unused portion of the Maximum Availability Amount, as determined by
Bank. The unused portion of the Maximum Availability Amount, for purposes of
this calculation, shall equal the difference between (a) the Maximum
Availability Amount and (b) the average for the period of the aggregate amount
of Advances outstanding on each day. Borrower shall not be entitled to any
credit, rebate or repayment of any Unused Line Fee previously earned by Bank
pursuant to this Section 2.13 notwithstanding any termination of the Agreement
or the suspension or termination of Bank’s obligation to make loans and advances
hereunder.”

 

5The Loan Agreement shall be amended by deleting the following text, appearing
in Section 6.2 thereof:

 

“ (e) Provide Bank with, as soon as available, but no later than twenty (20)
days following each Reconciliation Period, an aged listing of accounts
receivable and accounts payable by invoice date, in form and detail acceptable
to Bank.

 

(f) Provide Bank with, as soon as available, but no later than twenty (20) days
following each Reconciliation Period, a Deferred Revenue report, in form and
detail acceptable to Bank.

 

(g) Immediately upon Borrower becoming Streamline Facility Eligible, and
thereafter until Borrower is no longer Streamline Facility Eligible, provide
Bank with, as soon as available, but no later than twenty (20) days following
each Reconciliation Period, a duly completed Borrowing Base Certificate signed
by a Responsible Officer.”

 



2

 

 

and inserting in lieu thereof the following:

 

“ (e) Provide Bank with, as soon as available, but no later than thirty (30)
days following each Reconciliation Period, an aged listing of accounts
receivable and accounts payable by invoice date, in form and detail acceptable
to Bank.

 

(f) Provide Bank with, as soon as available, but no later than thirty (30) days
following each Reconciliation Period, a Deferred Revenue report, in form and
detail acceptable to Bank.

 

(g) Immediately upon Borrower becoming Streamline Facility Eligible, and
thereafter until Borrower is no longer Streamline Facility Eligible, provide
Bank with, as soon as available, but no later than thirty (30) days following
each Reconciliation Period, a duly completed Borrowing Base Certificate signed
by a Responsible Officer.”

 

6The Loan Agreement shall be amended by deleting the following text, appearing
in Section 6.5 thereof:

 

“To permit Bank to monitor Borrower’s financial performance and condition,
maintain Borrower’s and its Subsidiaries’ depository and operating accounts and
securities accounts with Bank and Bank’s Affiliates, which accounts shall
contain at least (i) a majority of Borrower’s and its Subsidiaries’ cash and
(ii) a majority of Borrower’s cash.”

 

and inserting in lieu thereof the following:

 

“To permit Bank to monitor Borrower’s financial performance and condition,
Borrower and its Subsidiaries (other than Brightcove K.K.) shall maintain
Borrower’s and such Subsidiaries’ primary depository and operating accounts and
securities accounts with Bank and Bank’s Affiliates such that (a) all such
accounts of Borrower and its Subsidiaries (other than Brightcove K.K.) shall
represent at least eighty percent (80.0%) of the Dollar value of all of
Borrower’s and such Subsidiaries’ accounts at all financial institutions and (b)
all such accounts of Borrower shall represent at least eighty percent (80.0%) of
the Dollar value of all of Borrower’s accounts at all financial institutions.”

  

7The Loan Agreement shall be amended by inserting the following new Section
6.11, appearing immediately after Section 6.10 thereof:

 

“ 6.11 Financial Covenants. Maintain at all times:

 

(a) Adjusted Quick Ratio. During each calendar quarter, to be tested as of the
last day of each calendar quarter, an Adjusted Quick Ratio of at least 1.25 to
1.0.

 

(b) Net Cash. During the first two (2) months in each calendar quarter, to be
tested as of the last day of each such month, Net Cash of at least Ten Million
Dollars ($10,000,000.00).

 

3

 

 

(c) Adjusted Non-GAAP Net Income. To be tested as of the last day of each
calendar quarter, Adjusted Non-GAAP Net Income during such quarter of at least:
(a) negative One Million Five Hundred Thousand Dollars (($1,500,000.00)) for the
quarter ending September 30, 2014, (b) negative Four Million Two Hundred Fifty
Thousand Dollars (($4,250,000.00)) for the quarter ending December 31, 2014, (c)
negative Six Million Seven Hundred Fifty Thousand Dollars (($6,750,000.00)) for
the quarter ending March 31, 2015, (d) negative Eight Million Two Hundred Fifty
Thousand Dollars (($8,250,000.00)) for the quarter ending June 30, 2015, (e)
negative Six Million Five Hundred Thousand Dollars (($6,500,000.00)) for the
quarter ending September 30, 2015 and (f) negative Four Million Five Hundred
Thousand Dollars (($4,500,000.00)) for the quarter ending December 31, 2015.

 

With respect to the quarter ending on March 31, 2016 and each quarter
thereafter, Bank will set the Adjusted Non-GAAP Net Income covenant levels for
any such period in its sole but reasonable discretion based upon, among other
factors, budgets, sales projections, operating plans and other financial
information with respect to Borrower that Bank deems relevant, including,
without limitation, Borrower’s annual financial projections approved by
Borrower’s board of directors.  With respect thereto, Borrower’s failure to (i)
notwithstanding Section 6.2(a)(v) of this Agreement, deliver to Bank on or
before January 31, 2016 Borrower’s budgets, sales projections, operating plans
and other financial information with respect to Borrower that Bank reasonably
requests, including, without limitation, Borrower’s annual financial projections
approved by Borrower’s board of directors, with respect to Borrower’s 2016
fiscal year, or (ii) agree in writing (which agreement shall be set forth in a
written amendment to this Agreement) on or before January 31, 2016 to any
covenant levels proposed by Bank, shall each result in an immediate Event of
Default for which there shall be no grace or cure period.”

 

8The Loan Agreement shall be amended by deleting “.” where it appears at the end
of the definition of Section 8.11 thereof and inserting in lieu thereof “; or”,
and then inserting the following as Section 8.12:

 

“ 8.12 Cash at Subsidiaries. If the aggregate amount of cash held by all
Subsidiaries of Borrower exceeds Eight Million Dollars ($8,000,000.00) at any
time.”

 

9The Loan Agreement shall be amended by deleting the following text, appearing
in the definition of “Eligible Accounts” in Section 13.1 thereof:

 

“ (q) with respect to requested Advances based upon Eligible Accounts (but not
Aggregate Eligible Accounts), Accounts owing from an Account Debtor with respect
to which Borrower has received Deferred Revenue (but only to the extent of such
Deferred Revenue);”

 

and inserting in lieu thereof the following:

 

“ (q) Intentionally omitted;”

  

4

 



  

10The Loan Agreement shall be amended by deleting “.” where it appears at the
end of the definition of “Eligible Accounts” in Section 13.1 thereof and
inserting in lieu thereof “; and”, and then inserting the following new text,
appearing at the end of such definition:

 

“ (t) Accounts owing from an Account Debtor which does not have its principal
place of business in the United States, Canada, the United Kingdom, Japan,
Israel, the Republic of Ireland, Germany, France, the Netherlands, Belgium,
Switzerland, Norway, Sweden, Italy, Finland, Spain, Portugal, Denmark,
Australia, or Singapore, unless otherwise approved by Bank in writing on a
case-by-case basis in its sole discretion;”

 

11The Loan Agreement shall be amended by deleting “.” where it appears at the
end of the definition of “Permitted Investments” in Section 13.1 thereof and
inserting in lieu thereof “; and”, and then inserting the following new text,
appearing at the end of such definition:

 

“ (e) Investments in (i) Brightcove UK Ltd, Borrower’s Subsidiary organized
under the laws of England and Wales, for the ordinary and necessary current
operating expenses of such Subsidiary in an aggregate amount not to exceed Nine
Million Five Hundred Thousand Sterling (£9,500,000.00) per calendar year, (ii)
Brightcove Australia Pty Ltd, Borrower’s Subsidiary organized under the laws of
Australia, for the ordinary and necessary current operating expenses of such
Subsidiary in an aggregate amount not to exceed Two Million Five Hundred
Thousand Australian Dollars (AU$2,500,000.00) per calendar year, (iii)
Brightcove Singapore Pte. Ltd., Borrower’s Subsidiary organized under the laws
of Singapore, for the ordinary and necessary current operating expenses of such
Subsidiary in an aggregate amount not to exceed Three Million Singapore Dollars
(S$3,000,000.00) per calendar year and (iv) Brightcove Korea, Borrower’s
Subsidiary organized under the laws of South Korea, for the ordinary and
necessary current operating expenses of such Subsidiary in an aggregate amount
not to exceed One Million South Korean Won (₩1,000,000.00) per calendar year.”

 

12The Loan Agreement shall be amended by inserting the following new
definitions, appearing alphabetically in Section 13.1 thereof:

 

“ “Adjusted Non-GAAP Net Income” means, as calculated for any period and at any
date of determination, the net profit (or loss) of Borrower, plus, to the extent
the same have been deducted in the calculation of the foregoing and approved by
Bank in writing on a case-by-case basis, (a) stock based compensation expense,
(b) merger related expenses, (c) amortization of acquired intangible assets and
(d) depreciation.”

 

“ “Maximum Availability Amount” is Twenty Million Dollars ($20,000,000.00).”

 

“ “Net Cash” is, as calculated on a consolidated basis, (a) Borrower’s
unrestricted and unencumbered cash minus (b) all obligations and liabilities of
Borrower to Bank including, without limitation, the Obligations.”

 

“ “Unused Line Fee” is defined in Section 2.13 of this Agreement.”

 



5

 

 

13The Loan Agreement shall be amended by deleting the following definitions,
appearing in Section 13.1 thereof:

 

“ “Advance Rate” is (a) with respect to Eligible Accounts, eighty percent
(80.0%), net of any offsets related to each specific Account Debtor, including,
without limitation, Deferred Revenue, or such other percentage as Bank
establishes under Section 2.1.1 of this Agreement upon notice to Borrower, and
(b) with respect to Aggregate Eligible Accounts, eighty percent (80.0%), net of
any offsets related to each specific Account Debtor, except for Deferred
Revenue, or such other percentage as Bank establishes under Section 2.1.1 of
this Agreement upon notice to Borrower.”

 

“ “Applicable Rate” is a per annum rate equal to the Prime Rate plus one and
one-half of one percent (1.50%).”

 

“ “Availability Amount” is the lesser of (a) Ten Million Dollars
($10,000,000.00) and (b) the Borrowing Base.”

 

“ “Facility Amount” is Twelve Million Five Hundred Thousand Dollars
($12,500,000.00).”

 

“ “Material Adverse Change” is: (a) a material impairment in the perfection or
priority of Bank’s Lien in the Collateral or in the value of such Collateral;
(b) a material adverse change in the business, operations, or condition
(financial or otherwise) of Borrower; or (c) a material impairment of the
prospect of repayment of any portion of the Obligations.”

 

“ “Maturity Date” is March 30, 2015.”

 

“ “Prime Rate” is the greater of (a) four percent (4.0%) and (b) Bank’s most
recently announced “prime rate,” even if it is not Bank’s lowest rate.”

 

“ “Streamline Facility Eligible” means, as of any day during any Subject Month,
Borrower has provided evidence to Bank that it (a) had an Adjusted Quick Ratio
of at least 1.25 to 1.0 at all times during the applicable Testing Month, and
(b) has an Adjusted Quick Ratio of at least 1.25 to 1.0 on such day.”

 

and inserting in lieu thereof the following:

 

“ “Advance Rate” is (a) with respect to Eligible Accounts, eighty percent
(80.0%), net of any offsets related to each specific Account Debtor, except for
Deferred Revenue, or such other percentage as Bank establishes under Section
2.1.1 of this Agreement upon notice to Borrower, and (b) with respect to
Aggregate Eligible Accounts, eighty percent (80.0%), net of any offsets related
to each specific Account Debtor, except for Deferred Revenue, or such other
percentage as Bank establishes under Section 2.1.1 of this Agreement upon notice
to Borrower.”

 



6

 

 

“ “Applicable Rate” is (a) with respect to Financed Receivables based upon
specific Eligible Accounts, a per annum rate equal to the Prime Rate plus two
and one-quarter of one percent (2.25%), and (b) with respect to Financed
Receivables based upon Aggregate Eligible Accounts, a per annum rate equal to
the Prime Rate plus three-quarters of one percent (0.75%).”

 

“ “Availability Amount” is the lesser of (a) the Maximum Availability Amount and
(b) the Borrowing Base.”

 

“ “Facility Amount” is Twenty Five Million Dollars ($25,000,000.00).”

 

“ “Material Adverse Change” is: (a) a material impairment in the perfection or
priority of Bank’s Lien in the Collateral or in the value of such Collateral;
(b) a material adverse change in the business, operations, or condition
(financial or otherwise) of Borrower; (c) a material impairment of the prospect
of repayment of any portion of the Obligations; or (d) Bank determines, based
upon information available to it and in its reasonable judgment, that there is a
substantial likelihood that Borrower shall fail to comply with one or more of
the financial covenants in Section 6 of this Agreement during the next
succeeding financial reporting period.”

 

“ “Maturity Date” is October 3, 2016.”

 

“ “Prime Rate” is, with respect to any day, the “Prime Rate” as quoted in the
Wall Street Journal print edition on such day (or, if such day is not a day on
which the Wall Street Journal is published, the immediately preceding day on
which the Wall Street Journal was published).

 

“ “Streamline Facility Eligible” means, as of any day during any Subject Month,
Borrower has provided evidence to Bank that it (a) had an Adjusted Quick Ratio
of at least 1.50 to 1.0 at all times during the applicable Testing Month, and
(b) has an Adjusted Quick Ratio of at least 1.50 to 1.0 on such day.”

 

14The Loan Agreement shall be amended by deleting the Compliance Certificate
appearing as Exhibit B to the Loan Agreement and inserting in lieu thereof the
Compliance Certificate attached as Schedule 1 hereto.

 

15The Loan Agreement shall be amended by deleting the Borrowing Base Certificate
appearing as Exhibit D to the Loan Agreement and inserting in lieu thereof the
Borrowing Base Certificate attached as Schedule 2 hereto.

 

4. FEES AND EXPENSES. Borrower shall pay to Bank a modification fee equal to
Forty Three Thousand Four Hundred Seventy Five Dollars ($43,475.00), which fee
shall be due on the date hereof and shall be deemed fully earned as of the date
hereof. Borrower shall also reimburse Bank for all legal fees and expenses
incurred in connection with this amendment to the Existing Loan Documents.

 

5. PERFECTION CERTIFICATE. Borrower hereby ratifies, confirms and reaffirms, all
and singular, the terms and disclosures contained in a certain Perfection
Certificate dated as of October 3, 2014, and acknowledges, confirms and agrees
the disclosures and information Borrower provided to Bank in such Perfection
Certificate have not changed, as of the date hereof. Borrower hereby
acknowledges and agrees that all references in the Loan Agreement to Perfection
Certificate shall mean and include the Perfection Certificate as described
herein.

 



7

 

 

6. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.

 

7. RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of all security or other collateral granted
to the Bank, and confirms that the indebtedness secured thereby includes,
without limitation, the Obligations.

 

8. NO DEFENSES OF BORROWER. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and Borrower hereby RELEASES Bank from any liability thereunder.

 

9. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and effect.
Bank’s agreement to modifications to the existing Obligations pursuant to this
Loan Modification Agreement in no way shall obligate Bank to make any future
modifications to the Obligations. Nothing in this Loan Modification Agreement
shall constitute a satisfaction of the Obligations. It is the intention of Bank
and Borrower to retain as liable parties all makers of Existing Loan Documents,
unless the party is expressly released by Bank in writing. No maker will be
released by virtue of this Loan Modification Agreement.

 

10. COUNTERSIGNATURE. This Loan Modification Agreement shall become effective
only when it shall have been executed by Borrower and Bank.

 

[The remainder of this page is intentionally left blank]

 

8

 

 

This Loan Modification Agreement is executed as a sealed instrument under the
laws of the Commonwealth of Massachusetts as of the date first written above.

 



BORROWER: BANK:     BRIGHTCOVE INC. SILICON VALLEY BANK     By: /s/ Christopher
Stagno By:         Name: Christopher Stagno Name:         Title: CFO Title:  





 

 

 

This Loan Modification Agreement is executed as a sealed instrument under the
laws of the Commonwealth of Massachusetts as of the date first written above.

 



BORROWER:   BANK:         BRIGHTCOVE INC.   SILICON VALLEY BANK         By:  
By: /s/ Sam Subilia         Name:   Name: Sam Subilia         Title:     Title:
Vice President



 

 

 

 

Schedule 1

 

EXHIBIT B

 

SVBB logo [image_002.jpg]

 

SPECIALTY FINANCE DIVISION

Compliance Certificate

 

I, an authorized officer of BRIGHTCOVE INC. (“Borrower”) certify under the Loan
and Security Agreement (as amended, the “Agreement”) between Borrower and
Silicon Valley Bank (“Bank”) as follows for the period ending
_____________________________ (all capitalized terms used herein shall have the
meaning set forth in the Agreement):

 

Borrower represents and warrants for each Financed Receivable:

 

Each Financed Receivable is an Eligible Account;

 

Borrower is the owner with legal right to sell, transfer, assign and encumber
such Financed Receivable;

 

The correct amount is on the Advance Request and Invoice Transmittal and is not
disputed;

 

Payment is not contingent on any obligation or contract and Borrower has
fulfilled all its obligations as of the Advance Request and Invoice Transmittal
date;

 

Each Financed Receivable is based on an actual sale and delivery of goods and/or
services rendered, is due to Borrower, is not past due or in default, has not
been previously sold, assigned, transferred, or pledged and is free of any
liens, security interests and encumbrances other than Permitted Liens;

 

There are no defenses, offsets, counterclaims or agreements for which the
Account Debtor may claim any deduction or discount;

 

Borrower reasonably believes no Account Debtor is insolvent or subject to any
Insolvency Proceedings;

 

Borrower has not filed or had filed against it Insolvency Proceedings and does
not anticipate any filing;

 

Bank has the right to endorse and/or require Borrower to endorse all payments
received on Financed Receivables and all proceeds of Collateral; and

 

No representation, warranty or other statement of Borrower in any certificate or
written statement given to Bank in respect of a Financed Receivable contains any
untrue statement of a material fact or omits to state a material fact necessary
to make the statement contained in the certificates or statement not misleading
in light of the circumstances in which they were made.

 

Additionally, Borrower represents and warrants as follows:

 

Borrower and each Subsidiary is duly existing and in good standing in its state
of formation and qualified and licensed to do business in, and in good standing
in, any state in which the conduct of its business or its ownership of property
requires that it be qualified except where the failure to do so could not
reasonably be expected to cause a Material Adverse Change. The execution,
delivery and performance of the Loan Documents by Borrower have been duly
authorized, and do not conflict with Borrower’s organizational documents, nor
constitute an event of default under any material agreement by which Borrower is
bound. Borrower is not in default under any agreement to which or by which it is
bound in which the default could reasonably be expected to cause a Material
Adverse Change.

 



 

 

 

Borrower has good title to the Collateral, free of Liens except Permitted Liens.
All inventory is in all material respects of good and marketable quality, free
from material defects.

Borrower is not an “investment company” or a company “controlled” by an
“investment company” under the Investment Company Act of 1940, as amended.
Neither Borrower nor any of its Subsidiaries is a “holding company” or an
“affiliate” of a “holding company” or a “subsidiary company” of a “holding
company” as each term is defined and used in the Public Utility Holding Company
Act of 2005. Borrower is not engaged as one of its important activities in
extending credit for margin stock (under Regulations X, T and U of the Federal
Reserve Board of Governors). Borrower has complied in all material respects with
the Federal Fair Labor Standards Act. Borrower has not violated any laws,
ordinances or rules, the violation of which could reasonably be expected to
cause a Material Adverse Change. None of Borrower’s or any Subsidiary’s
properties or assets have been used by Borrower or any Subsidiary or, to
Borrower’s knowledge, by previous Persons, in disposing, producing, storing,
treating, or transporting any hazardous substance other than legally. Borrower
and each Subsidiary has timely filed all required tax returns and paid, or made
adequate provision to pay, all material taxes, except those being contested in
good faith with adequate reserves under GAAP. Borrower and each Subsidiary has
obtained all consents, approvals and authorizations of, made all declarations or
filings with, and given all notices to, all government authorities that are
necessary to continue its business as currently conducted except where the
failure to obtain or make such consents, declarations, notices or filings would
not reasonably be expected to cause a Material Adverse Change.

 

Borrower is in compliance with the financial covenant(s) set forth in Section
6.11 of the Agreement. Attached are the required documents supporting the
certification. The undersigned certifies that these are prepared in accordance
with GAAP consistently applied from one period to the next except as explained
in an accompanying letter or footnotes.

 

Financial Covenants

 

   Required   Actual   Eligible              Adjusted Quick Ratio (tested
quarterly)  >1.25:1.0    ___:1.0   Yes No N/A                Net Cash (tested
the first and second              months of each quarter)  >$10,000,000  
 $__________   Yes No N/A                Adjusted Non-GAAP Net Income           
  (tested quarterly)   $______*    $______   Yes No N/A

 

* As set forth in Section 6.11(c) of the Agreement

 

 

Streamline Facility Eligibility

 

   Required   Actual   Eligible               Adjusted Quick Ratio  >1.50:1.0  
 ___:1.0   Yes No

 



 

 

 

All other representations and warranties in the Agreement are true and correct
in all material respects on this date, and Borrower represents that there is no
existing Event of Default.

 

 

 

 

Sincerely,



 



BRIGHTCOVE INC.

 

 

 

________________________

Signature







________________________

Title







________________________

Date

 

 

 

 

Schedule 2

 

EXHIBIT D

 

BORROWING BASE CERTIFICATE

 

 

Borrower: Brightcove Inc.
Lender: Silicon Valley Bank
Commitment Amount:      $20,000,000.00

 

ACCOUNTS RECEIVABLE

  1.         Accounts Receivable (domestic and foreign) (invoiced) Book Value as
of ____________________

 

$_______________

2.         Additions (please explain on next page) $_______________

3.         Less: Intercompany / Employee / Non-Trade Accounts

4.         NET TRADE ACCOUNTS RECEIVABLE

$_______________

$_______________

    ACCOUNTS RECEIVABLE DEDUCTIONS (without duplication)  
5.         Affiliate/Intercompany/Employee Accounts $_______________
6.         120 Days Past Invoice Date $_______________ 7.         Balance of 50%
over 120 Day Accounts (cross-age or current affected) $_______________

8.         Foreign Account Debtors (non-U.S./Canada/United Kingdom/
Japan/Israel/

            Republic of Ireland/Germany/France/the
Netherlands/Belgium/Switzerland/

            Norway/Sweden/Italy/Finland/Spain/Portugal/Denmark/Australia/Singapore)

 

 

$_______________

9.         Accounts billed and/or payable outside the United States
$_______________ 10.       Contra/Customer Deposit Accounts $_______________
11        U.S. Government Accounts w/o assignment of claims $_______________
12.       Promotion or Demo Accounts; Guaranteed Sale or Consignment Sale
Accounts $_______________

13.       Accounts with Memo or Pre-Billings

14.       Contract Accounts; Accounts with Progress/Milestone Billings

$_______________

$_______________

15.       Accounts for Retainage Billings $_______________ 16.       Trust /
Bonded Accounts $_______________ 17.       Bill and Hold Accounts
$_______________ 18.       Unbilled Accounts $_______________
19.       Non-Trade Accounts (if not already deducted above) $_______________
20.       Accounts with Extended Term Invoices (Net 120+) $_______________
21.       Chargebacks Accounts / Debit Memos $_______________

22.       Product Returns/Exchanges

23.       Disputed Accounts; Insolvent Account Debtor Accounts

$_______________

$_______________

24.       Other (please explain on next page) $_______________ 25.       TOTAL
ACCOUNTS RECEIVABLE DEDUCTIONS $_______________ 26.       Eligible Accounts (#4
minus #25) $_______________ 27.       ELIGIBLE AMOUNT OF ACCOUNTS (80.0% of #26)
$_______________     BALANCES   28.       Maximum Loan Amount $20,000,000.00
29.       Total Funds Available (Lesser of #27 or 28) $_______________
30.       Present balance owing on Line of Credit $_______________
31.       RESERVE POSITION (#29 minus #30) $_______________

 

[Continued on following page.]

  

 

 



 

Explanatory comments from previous page:

 

 



 

 

 

 

The undersigned represents and warrants that this is true, complete and correct,
and that the information in this Borrowing Base Certificate complies with the
representations and warranties in the Loan and Security Agreement between the
undersigned and Silicon Valley Bank.

 

COMMENTS:

 

BRIGHTCOVE INC.

 

By: ___________________________

Authorized Signer

Date: ___________________________

BANK USE ONLY

Received by: _____________________

authorized signer

Date: __________________________

Verified: ________________________

authorized signer

Date: ___________________________

Compliance Status: Yes No

 



 

 

 

 

